Citation Nr: 1416934	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-03 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right leg disorder.  The Veteran timely appealed that decision.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in June 2013; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination of his right leg in February 2013, at which time he was shown to have no vascular disorder of his leg, but was diagnosed with meralgia paresthetica of the right thigh, which is a neurological disorder.  The examiner, however, appeared to attribute the disorder to a medication that the Veteran is not taking (as he attested to in his hearing) or as a diabetic manifestation, which is a disorder that he does not have.  In light of this, the Board finds that a new VA examination is necessary at this time in order to obtain an adequate opinion which addresses evidence of record and the Veteran's contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 


Any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Cincinnati VA Medical Center, or any other VA medical facility that may have treated the Veteran, since May 2009 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his right leg disorder, which is not already of record, to include any ongoing treatment with Dr. R.B.K. since December 2008.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule him for a VA examination to determine whether any current right leg disorders are related to the Veteran's service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays and an electromyogram (EMG), and the results reported in detail.


After review of the claims file and examination of the Veteran, the examiner should state all of the right leg disorders found, to include meralgia paresthetica of the right thigh, and/or any vascular disorder thereof.  

For any right leg disorder identified, to include meralgia paresthetica of the right thigh, the examiner should indicate whether it is more likely, less likely or at least as likely as not (50 percent or greater probability) began in or is related to military service, to include any parachute jump injury in September 1968.  The examiner should also discuss the April 1966 service treatment record noting a right leg injury.

The examiner should address the Veteran's lay statements regarding symptomatology suffered during his military service, to include the 1968 incident following a parachute jump, particularly in the NCO club after the jump.  

The examiner should also address the September 1968 right foot injury noted in the service treatment records, the September 1968 right leg x-ray, as well as any follow up treatment during service.  

The examiner should additionally discuss the February 2013 examiner's opinion, as well as any other evidence of record, to include the Veteran's normal right leg in his November 1968 separation examination, as well as his report of medical history on that same date documenting complaints of paralysis.  The examiner should then discuss the Veteran's stated onset in his 30's and any continuity of symptomatology thereafter, as noted in his statements and during his June 2013 testimony.


All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a right leg disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

